Title: From George Washington to Charles-François, vicomte Du Buysson des Aix, 17 October 1780
From: Washington, George
To: Du Buysson des Aix, Charles-François, vicomte


                  
                     
                     Sir
                     Head Quarters near Passaic Falls 17th October 1780
                  
                  I yesterday recd your favr of the 13th inclosing a Letter
                     for Sir Henry Clinton, which I immediately forwarded. I shall be happy to hear
                     that he has granted your request. I am Sir yr most obt Servt
                  
                     
                           G. Washington.
                  
               